DETAILED CORRESPONDENCE

Claims 1-23 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The requirement for restriction mailed 5/12/2021 has been withdrawn by the examiner in light of the search burden being significantly less than anticipated.  All claims have been examined.

Claim Objections
Claim 20 is objected to because of the following informalities: “therethrough an into” is an apparent typo of “therethrough and into”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downey et al. (US20170292338) [Downey].
Claim 1  Downey discloses a downhole tool 10B [abstract; Fig. 3], comprising: 
a generally-cylindrical body 84,72 [either 84, 72, or both; Fig. 3; para. 0023]; 
a valve 28 positioned within the body; 
a first seal 80 positioned on the body and extending outwards therefrom [Fig. 3; portions of first seal 80 extend outwardly (either longitudinally or radially) beyond portions of both 84 and 72]; and 
a second seal 78 positioned on the body and extending outwards therefrom [Fig. 3; portions of second seal 78 extend outwardly (either longitudinally or radially) beyond portions of both 84 and 72], 
wherein the first and second seals are configured to engage an inside diameter surface 20 of an oilfield tubular 12 and retain a bonding material 82 in an annular region defined radially between the body and the inside diameter surface of the oilfield tubular, and axially between the first and second seals [Fig. 3; para. 0023].
Claim 2  Downey, as discussed with respect to claim 1, discloses that the first and second seals are positioned proximal to opposite axial ends of the body [Fig. 3].
Claim 7  Downey, as discussed with respect to claim 1, discloses that an outer diameter surface of the body defines ridges and grooves extending radially [Fig. 3].
Claim 8  Downey, as discussed with respect to claim 1, discloses that the valve comprises a float valve assembly [Fig. 3].
Claim 9  Downey, as discussed with respect to claim 1, discloses that the body defines a bore extending therethrough, the valve being positioned in the bore [Fig. 3].
Claim 10  Downey, as discussed with respect to claim 23, discloses that the cast material comprises cement 72 [para. 0023].
Claim 23  Downey, as discussed with respect to claim 1, discloses that the body is at least partially made from a cast material [e.g., cement; para. 0023].

Allowable Subject Matter
Claims 3-6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance/allowable subject matter: The limitations of claims 3-6, 11, 18, and 22 were not located in one reference, or a reasonable combination of references, particularly with regard to an injection port in the seal or body (claims 3 and 4), an elastomer seal (claim 5), a deflectable seals (claim 6), fixing seals to a cement body that is formed in a mold around a valve, after the mold has been removed (claim 11), and the requirement that the seals be fins, the term “fins” not including, e.g., resin caps, as such term is used in the specification and by persons of ordinary skill in the art with respect to downhole tools (claims 18 and 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sullaway et al. (US5472053) discloses all the limitations of claim 1, other than seals extending outwardly from the body and retained bonding material.  Darbe et al. (US20140216742) discloses using a mold to form a cement body around a valve [para. 0029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676